NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARY RAMSEY,                                    No.    19-15114

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00021

 v.
                                                MEMORANDUM*
ESTHER L. MUNA, Individually and in her
Official Capacity as CEO of the
Commonwealth Healthcare Corporation; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                 for the District of the Northern Mariana Islands
           Frances Tydingco-Gatewood, Chief District Judge, Presiding

                              Submitted July 9, 2020**
                                 Honolulu, Hawaii

Before: OWENS, FRIEDLAND, and R. NELSON, Circuit Judges.

      Gary Ramsey is a physician and surgeon specializing in obstetrics,

gynecology and women’s health who was first licensed to practice medicine in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1991.1 In 2009, he applied for privileges to practice at the Commonwealth Health

Center (the “Hospital”), where he had previously worked from 1999 to 2007. The

Hospital, which is operated by a public corporation, is the only hospital in the

Commonwealth of the Northern Mariana Islands.

      The Hospital did not approve Ramsey’s 2009 privileges request until more

than two years after he had applied, but he was eventually given the privileges,

which were valid through January 1, 2014. In October 2013, however, Ramsey

was denied access to medical records and told that his privileges had expired. At

the time, he was not employed by the Hospital. Although the Hospital did

thereafter allow him to access the medical records he had sought, it did not

reinstate his privileges. Ramsey also applied for renewal of his privileges before

their expiration date. That application was delayed and eventually denied.

      Ramsey sued the Commonwealth and several individuals associated with the

Hospital or the Commonwealth government. After a previous appeal in which we

reversed and remanded on a question no longer at issue, Ramsey filed the operative

First Amended Complaint (“FAC”). The FAC advances federal claims under 42

U.S.C. § 1983 for unlawful deprivation of property and liberty without due process

of law as well as several Commonwealth-law claims. The district court granted



      1
        For purposes of this appeal, we assume the truth of the non-conclusory
allegations of the operative First Amended Complaint.

                                          2
Defendants’ motion to dismiss the FAC with prejudice as to the federal claims and

declined to exercise supplemental jurisdiction over the Commonwealth-law claims.

Reviewing Ramsey’s appeal de novo, we affirm.

      1. Ramsey has not shown that he had a constitutionally protected property

interest either in being extended privileges more promptly following his 2009

application or in renewal of the privileges he was ultimately given. “To have a

property interest in a benefit, a person . . . must have more than a unilateral

expectation of it.” Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972).

To determine whether someone has “a legitimate claim of entitlement to” a benefit,

see id., we consider whether “an existing law, rule, or understanding makes the

conferral of a benefit ‘mandatory.’” United States v. Guillen-Cervantes, 748 F.3d
870, 872 (9th Cir. 2014) (quoting Town of Castle Rock v. Gonzales, 545 U.S. 748,

760 (2005)). The district court held that the Hospital bylaws gave the Hospital

open-ended and subjective discretion to decline both to grant privileges and to

renew them, and that, as a result, Ramsey lacked a property interest in either the

grant of privileges or their renewal. See Allen v. City of Beverly Hills, 911 F.2d
367, 370 (9th Cir. 1990) (“If ‘the decision to confer a benefit is unconstrained by

particularized standards or criteria, no entitlement exists.’” (quoting Fid. Fin.

Corp. v. Fed. Home Loan Bank, 792 F.2d 1432, 1436 (9th Cir. 1986))).

      Ramsey has failed to show that the Hospital was required to grant or renew


                                           3
privileges. To the extent any potential property interest depends on the terms of

the Hospital’s bylaws, Ramsey has failed to support this argument in his opening

brief, which does not rely on any specific provision of those bylaws in its

discussion section. Indeed, Ramsey failed even to include the relevant bylaws in

his excerpts of record. Nor has he identified any other source of a property right in

the granting or renewal of privileges. We “are not like pigs, hunting for truffles

buried in briefs” and “cannot ‘manufacture arguments for an appellant.’” Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (first quoting

United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991); then quoting

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)). Based on the contentions

actually presented in Ramsey’s briefs, we have no basis to reverse the district

court’s resolution of these claims.2

      2. The district court held that Ramsey had a property right in exercise of his

privileges before their expiration but that this right was not clearly established at

the time his privileges were revoked, so the only Defendant named in his

associated claim has qualified immunity. Even assuming that Ramsey did have a

property interest in unimpeded exercise of his privileges before their expiration,


      2
        We need not opine on the district court’s apparent conclusion that the
Hospital bylaws are not “rules” or “regulations” under the Commonwealth
Administrative Procedure Act. Ramsey’s constitutional property claims about
granting and renewal of privileges fail regardless of the bylaws’ status as a matter
of Commonwealth law.

                                           4
Ramsey has not demonstrated that the district court erred in dismissing his claim

based on qualified immunity. Ramsey “bears the burden of proving that ‘the right

allegedly violated was clearly established at the time of the alleged misconduct.’”

Martinez v. City of Clovis, 943 F.3d 1260, 1275 (9th Cir. 2019) (quoting Romero v.

Kitsap Cty., 931 F.2d 624, 627 (9th Cir. 1991)). Ramsey asserts that “invasion of

another’s property interests without justification” is “obviously wrongful.” But his

opening brief’s cursory discussion of qualified immunity fails to show that

“existing precedent” placed the unconstitutionality of Defendants’ conduct

“beyond debate.” See Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).3

      3. Ramsey asserts that he had a liberty interest in hospital privileges, but his

opening brief does not include any meaningful support for that assertion. We

therefore deem this issue forfeited. See Indep. Towers of Wash., 350 F.3d at 929

(“A bare assertion of an issue does not preserve a claim.” (quoting D.A.R.E. Am. v.

Rolling Stone Magazine, 270 F.3d 793, 793 (9th Cir. 2001))).


      3
         Ramsey argues that the district court should have declined to address
qualified immunity because some Defendants failed to raise it in their responses to
his initial Complaint, instead doing so for the first time when they moved to
dismiss his First Amended Complaint. We disagree. We need not decide whether
the district court had any discretion to refuse to entertain the defense, because
Ramsey has failed to identify a persuasive reason why the district court should
have exercised any such discretion in his favor. Cf. Camarillo v. McCarthy, 998
F.2d 638, 639 (9th Cir. 1993) (explaining that although qualified immunity is an
affirmative defense that should be raised in an initial response to a complaint, it
“may be raised for the first time at summary judgment” unless there is “a showing
of prejudice” to the plaintiff).

                                          5
AFFIRMED.




            6